DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeShiell (8,491,411) in view of Soracco (7,874,934), Butler (2007/0026960) and Cheng (5,720,671). 
 	A golf club, comprising: a hollow shaft (102); and a golf club head (104) having a hosel portion (114) into which a tip side end portion of the shaft (114) is inserted and fixed (Fig. 11); the hosel portion (114) including a portion that extends to the inside and outside of the golf club head and in which a shaft installation hole is provided for inserting the tip side end portion (Fig. 11), a reinforcing member (116) being installed on an inner circumferential surface of the shaft (102) extending in an axial direction of 
 	DeShiell lacks the hosel portion including a cylindrical portion that extends to the inside and outside of the golf club head and in which a shaft installation hole is provided for inserting the tip side end portion, the reinforcing member having a cylindrical shape configured by laminating prepegs in which reinforcing fiber is impregnated with matrix resin, and the reinforcing member being configured from a first bias layer in which an orientation direction of the reinforcing fiber intersects with the axial direction of the shaft, a second bias layer in which an orientation direction of the reinforcing fiber intersects with the axial direction of the shaft and intersects with the orientation direction of the reinforcing fiber of the first bias layer, a straight layer in which the orientation direction of the reinforcing fiber is parallel to the axial direction of the shaft, the orientation direction of the reinforcing fiber from which the first bias layer is configured and the orientation direction of the reinforcing fiber from which the second bias layer is configured have line symmetry with respect to the axial direction of the shaft, the shaft is made of steel, and 
	Soracco discloses a portion (20) that extends to the inside and outside of the golf club head and in which a shaft installation hole (30) is provided for inserting the tip side end portion which is cylindrical (Figs. 3-4).  In view of Soracco it would have been obvious to include in the club of DeShiell a cylindrical portion that extends to the inside and outside of the golf club head and in which a shaft installation hole is provided for inserting the tip side end portion in order to use an alternative hosel design used in the market place for removable shaft and head connections which would have a reasonable expectation of success. 
	Bulter discloses a reinforcing member (14) being installed on an inner circumferential surface of the shaft (12) extending in an axial direction of the shaft to straddle an upper end of a hosel portion (Fig. 1), and the reinforcing member (14) not made of metal and is hollow and cylindrical (Figs. 1, 3-6, Ref. Nos. 14, 18) and formed of fibers [0022].  In view of Butler it would have been obvious to include in the club of DeShiell the reinforcing member having a cylindrical shape and made of fibers in order to use a known material used in the market place for reinforcing members which would have a reasonable expectation of success and in order to minimize the weight added to the club by the reinforcing member material. 
 	Tennant discloses a hollow tube (Fig. 1) made of figures configured by laminating prepegs in which reinforcing fiber is impregnated with matrix resin, and the reinforcing member being configured from a first bias layer in which an orientation direction of the reinforcing fiber intersects with the axial direction of the shaft (22b), a second bias layer 

	It would have been obvious to include in the club of DeShiell an outer diameter of the reinforcing member being smaller than an inner diameter of the tip side end portion in a range from 0.1 mm to 0.5 mm in order to be able to easily insert the reinforcing member into the shaft without binding yet allow the reinforcing member to be close enough to the inner shaft to provide immediate stiffening once the tip end of the shaft starts to bend.  

4. 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeShiell (8,491,411) in view of Soracco (7,874,934), Butler (2007/0026960) and Cheng (5,720,671) as applied to claims 1-2 and 4-5 above, and further in view of Kumamoto (2003/0073508).
	DeShiell lacks the orientation direction of the reinforcing fiber from which the first bias layer is configured is +45° with respect to the axial direction of the shaft, and the orientation direction of the reinforcing fiber from which the second bias layer is configured is -45° with respect to the axial direction of the shaft.
	Kumamoto discloses a hollow composite shaft with bias layers and a straight layer with the orientation direction of the reinforcing fiber from which the first bias layer is configured is +45° with respect to the axial direction of the shaft, and the orientation direction of the reinforcing fiber from which the second bias layer is configured is -45° . 

5. 	Claims 3, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeShiell (8,491,411) in view of Soracco (7,874,934), Butler (2007/0026960) and Cheng (5,720,671) as applied to claims 1-2 and 4-5 above, and further in view of Yamamoto (2014/0357398).
	DeShiell lacks a lower end of the reinforcing member is positioned within a range from 5 mm to 30 mm below the upper end of the cylindrical portion, and an upper end of the reinforcing member is positioned within a range from 5 mm to 30 mm above the upper end of the cylindrical portion.
	Yamamoto discloses a lower end of the reinforcing member being positioned within a range from 5 mm to 30 mm below the upper end of the cylindrical portion adjacent the inner wall of the shaft (Fig. 2, Lb, [0017]), and an upper end of the reinforcing member is positioned within a range from 5 mm to 30 mm above the upper end of the cylindrical portion adjacent the inner wall of the (Fig. 2, La, [0016]) in order to prevent breakage of a shaft without increasing the mass of the club [0009].  In view of Yamamoto it was obvious to modify the club of DeShiell to have a lower end of the 

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SLB/ 8 April 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711